DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22nd, 2022 has been entered.
Response to Amendment
	The amendment filed September 22nd, 2022 has been entered. Claims 1-2, 8-9, 15-16 and 21 have been amended. Claims 7 and 14 have been canceled. Claim 22 has been added. Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-22 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldassari et al. (US 7118034) in view of Takizawa (US 2003/0106771). 
Regarding claim 1, Baldassari et al. (US 7118034) teaches a system for relabeling an unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the system comprising: 
a sorting apparatus (Fig. 2 #10 “package sortation system”) including a transport section (Fig. 1 #15 “conveyor belt”) configured to transport items from an inlet (Fig. 1 right end of #15) of the sorting apparatus towards a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
a scanning device (Fig. 1 #20 “interrogator”) disposed between the inlet (Fig. 1 right end of #15) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50) , the scanning device configured to scan the items as the items are transported past the scanning device by the sorting apparatus (Col. 14 lines 55-56); 
a printing device (Fig. 4 #215 “flexible data capture system”) disposed between the scanning device (Fig. 1 #20 “interrogator”) and the plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
an inventory system (Fig. 4 #245 “pre-load assist database”) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42); 
a computing system (Fig. 4 #230 “pre-load assist application”) in communication with the scanning device (Col. 14 lines 55-62), the printing device (Col. 15 lines 39-42), and the inventory system (Col. 12 lines 39-41), the computing device configured to execute a re-labeling module (Col. 15 lines 3-7), wherein the re-labeling module, when executed: 
identifies an item as missing an expected label (Col. 14 lines 62-64) to facilitate subsequent sorting and transport of the item to a destination (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scans the item via the scanning device (Col. 14 lines 55-56); 
queries the inventory system (Col. 16 lines 47-50) to determine a location in the retail facility for the item (Col. 15 lines 26-28); 
prints, via the printing device (Fig. 4 #215 “flexible data capture system”), a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applies the label to the item via the printing device (Col. 12 lines 2-7); and 
sorts the item, via the sorting apparatus, to transport the item to one of the plurality of outlets (Col. 15 lines 26-28) based on the location indicated on the label (Col. 15 lines 22-26). 
Baldassari et al. (US 7118034) lacks teaching wherein the re-labeling module, when executed: scans the item via the scanning device and detects indicia, other than the expected label, from which item identifying information can be determined; identifies the item based on the indicia; queries the inventory system to determine a location in the retail facility for the item identified based on the indicia. 
Takizawa (US 2003/0106771) teaches a system for relabeling an unlabeled item to facilitate sorting and transporting of the unlabeled item (Paragraph 0008 line 1-Paragraph 0009 line 6), wherein the re-labeling module, when executed: 
identifies an item as missing an expected label (Paragraph 0135 lines 1-3, Paragraph 0139 lines 1-3) to facilitate subsequent sorting and transport of the item to a destination, the expected label indicating a location where the item should be stocked in the retail facility (Paragraph 0136 lines 1-6); 
 	scans the item via the scanning device (Paragraph 0140 lines 1-4) and detects indicia (Paragraph 0140 lines 3-4), other than the expected label (Paragraph 0133 lines 3-5), from which item identifying information can be determined (Paragraph 0168 lines 6-11); 
identifies the item based on the indicia (Paragraph 0140 lines 2-6); 
queries the inventory system to determine a location in the retail facility for the item identified based on the indicia (Paragraph 0184 line 4-Paragraph 0185 line 4);
prints, via the printing device (Paragraph 0187 lines 1-2), a label indicating a location where the item should be stocked in the retail facility (Paragraph 0185 lines 1-5); 
and applies the label to the item via the printing device (Paragraph 0187 lines 1-4).
Takizawa (US 2003/0106771) explains that this process makes it possible to smoothly and safely handle items which may contain an illegible label (Paragraph 0189 lines 1-9). Additionally Takizawa (US 2003/0106771) states that even if an item has no label, the item may still be easily managed (paragraph 0207 lines 2-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include the re-labeling module, which when executed: scans the item via the scanning device and detects indicia, other than the expected label, from which item identifying information can be determined; identifies the item based on the indicia; queries the inventory system to determine a location in the retail facility for the item identified based on the indicia as taught by Takizawa (US 2003/0106771) in order to easily, smoothly and safely identify and sort items which has been identified as missing an expected label. 
Regarding claim 2, Baldassari et al. (US 7118034) lacks teaching a system wherein the re-labeling module, when executed: scans the item via the scanning device and detects indicia other than the expected label. Therefore Baldassari et al. additionally lacks teaching a system wherein the indicia comprise a machine readable identifier, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, or a digital watermark.
Takizawa (US 2003/0106771) teaches a system for relabeling an unlabeled item to facilitate sorting and transporting of the unlabeled item (Paragraph 0008 line 1-Paragraph 0009 line 6) wherein the indicia (Paragraph 0140 lines 1-4) comprise a machine readable identifier (Paragraph 0140 lines 3-4), and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC) (Paragraph 0140 lines 3-4), a manufacturer's UPC (Paragraph 0168 lines 2-11), printed item information identified using text recognition, or a digital watermark. Takizawa (US 2003/0106771) explains that the machine readable identifier makes it possible to easily and efficiently identify items without depending on codes specifically provided for the management of inflow items (Paragraph 0168 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include indicia which comprises a machine readable identifier, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, or a digital watermark as taught by Takizawa (US 2003/0106771) in order to easily and efficiently identify items which have been identified as missing an expected label. 
Regarding claim 4, Baldassari et al. (US 7118034) teaches a system wherein the location where the item should be stocked at the retail facility is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 5, Baldassari et al. (US 7118034) teaches a system wherein the label identifying a location at the retail facility where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 6, Baldassari et al. (US 7118034) teaches a system wherein the location the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 8, Baldassari et al. (US 7118034) teaches a method for relabeling an unlabeled item to facilitate sorting and transporting (Col. 1 lines 21-23) of the unlabeled item, the method comprising: 
transporting an item from an inlet (Fig. 1 right end of #15) of a sorting apparatus (Fig. 2 #10 “package sortation system”) to an outlet of the sorting apparatus (Col. 4 lines 46-53), the outlet of the sorting apparatus being one of a plurality of outlets of the sorting apparatus (Col. 5 lines 40-50); 
identifying an item as missing an expected label (Col. 14 lines 62-64) by a scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets by the sorting apparatus (Col. 15 lines 24-28), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device as the item is transported by the sorting apparatus (Col. 14 lines 55-56);
querying an inventory system (Fig. 4 #245 “pre-load assist database”) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42) to determine a location in the retail facility for the item based on the scanning of the item (Col. 16 lines 47-50); 
printing a label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 5-7); 
applying the label to the item (Col. 12 lines 2-7); 
scanning (Fig. 1 #20 “interrogator”) the label applied to the item (Col. 15 lines 14-26) and determining a location were the item should be stocked (Col. 8 lines 26-37); and 
sorting the item, via the sorting apparatus, to transport the item to the outlet (Col. 15 lines 26-28) in response scanning the label applied to the item and based on the location indicated on the label (Col. 15 lines 22-26). 
Baldassari et al. (US 7118034) lacks teaching scanning the item by the scanning device as the item is transported by the sorting apparatus and detecting indicia, other than the expected label, from which item identifying information can be determined; identifying the item based on the indicia; querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia based on the scanning of the item. 
Takizawa (US 2003/0106771) teaches a method for relabeling an unlabeled item to facilitate sorting and transporting (Paragraph 0008 line 1-Paragraph 0009 line 6) comprising identifying an item as missing an expected label (Paragraph 0135 lines 1-3, Paragraph 0139 lines 1-3) by a scanning device; 
scanning the item by the scanning device (Paragraph 0140 lines 1-4) as the item is transported by the sorting apparatus and detecting indicia (Paragraph 0140 lines 3-4), other than the expected label (Paragraph 0133 lines 3-5), from which item identifying information can be determined (Paragraph 0168 lines 6-11);
identifying the item based on the indicia (Paragraph 0140 lines 2-6); 
querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia based on the scanning of the item (Paragraph 0184 line 4-Paragraph 0185 line 4); 
printing a label indicating a location where the item should be stocked in the retail facility (Paragraph 0185 lines 1-5); 
applying the label to the item (Paragraph 0187 lines 1-4); 
scanning the label applied to the item (Paragraph 0141 lines 3-5) and determining a location were the item should be stocked (Paragraph 0132 lines 4-10, Paragraph 0136 lines 1-8). 
Takizawa (US 2003/0106771) explains that this process makes it possible to smoothly and safely handle items which may contain an illegible label (Paragraph 0189 lines 1-9). Additionally Takizawa (US 2003/0106771) states that even if an item has no label, the item may still be easily managed (paragraph 0207 lines 2-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to includes scanning the item by the scanning device as the item is transported by the sorting apparatus and detecting indicia, other than the expected label, from which item identifying information can be determined; identifying the item based on the indicia; and querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia based on the scanning of the item as taught by Takizawa (US 2003/0106771) in order to easily, smoothly and safely identify and sort items which has been identified as missing an expected label. 
Regarding claim 9, Baldassari et al. (US 7118034) lacks teaching a method wherein the scanning device detects indicia, other than the expected label. Therefore Baldassari et al. lacks teaching the indicia comprising a machine readable identifier, wherein the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, or a digital watermark. 
Takizawa (US 2003/0106771) teaches a method for relabeling an unlabeled item to facilitate sorting and transporting of the unlabeled item (Paragraph 0008 line 1-Paragraph 0009 line 6) wherein the indicia (Paragraph 0140 lines 1-4) comprise a machine readable identifier (Paragraph 0140 lines 3-4), and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC) (Paragraph 0140 lines 3-4), a manufacturer's UPC (Paragraph 0168 lines 2-11), printed item information identified using text recognition, or a digital watermark. Takizawa (US 2003/0106771) explains that the machine readable identifier makes it possible to easily and efficiently identify items without depending on codes specifically provided for the management of inflow items (Paragraph 0168 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include indicia which comprises a machine readable identifier, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, or a digital watermark as taught by Takizawa (US 2003/0106771) in order to easily and efficiently identify items which have been identified as missing an expected label. 
Regarding claim 11, Baldassari et al. (US 7118034) teaches a method wherein the location at the retail facility where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 12, Baldassari et al. (US 7118034) teaches a method wherein the label includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 13, Baldassari et al. (US 7118034) teaches a method wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 15, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium (Col. 8 lines 52-67) for relabeling an unlabeled item in a retail facility (Col. 1 lines 21-23), having stored thereon, instructions that when executed in a computing system (Fig. 2 #105 “hub operating application”), cause the computing system to perform operations comprising: 
identifying an item as missing an expected label (Col. 14 lines 62-64) by a scanning device (Fig. 1 #20 “interrogator”) as the item is being transported by towards the plurality of outlets (Col. 5 lines 40-50) by the sorting apparatus (Fig. 2 #10 “package sortation system”), the expected label indicating a location where the item should be stocked in the retail facility (Col. 15 lines 3-7); 
scanning the item by the scanning device (Fig. 1 #20 “interrogator”) as the item is transported (Fig. 1 #15 “conveyor belt”) by the sorting apparatus;
querying an inventory system (Col. 15 lines 22-23) identifying locations at a retail facility for stocking of the items at the retail facility (Col. 12 lines 39-42) to determine a location in the retail facility for the item (Col. 15 lines 26-28); 
printing a label (Col. 15 lines 5-7) indicating a location where the item should be stocked in the retail facility; 
applying the label to the item (Col. 12 lines 2-7 ); 
scanning (Fig. 1 #20 “interrogator”) the label applied to the item (Col. 15 lines 14-26) and determining a location where the item should be stocked (Col. 8 lines 26-37); and 
sorting the item, via the sorting apparatus (Fig. 2 #10 “package sortation system”), to transport the item to the outlet (Col. 15 lines 26-28) in response to scanning the label applied to the item and based on the location indicated on the label (Col. 15 lines 22-26). 
Baldassari et al. (US 7118034) lacks teaching the computing system to perform operations comprising: scanning the item by the scanning device as the item is transported by the sorting apparatus and detecting indicia, other than the expected label, form which item identifying information can be determined; identifying the item based on the indicia; querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia.
Takizawa (US 2003/0106771) teaches a non-transitory computer-readable medium for relabeling an unlabeled item in a retail facility (Paragraph 0008 line 1-Paragraph 0009 line 6), having stored thereon, instructions that when executed in a computing system, cause the computing system to perform operations comprising: identifying an item as missing an expected label (Paragraph 0135 lines 1-3, Paragraph 0139 lines 1-3) by a scanning device; 
scanning the item by the scanning device (Paragraph 0140 lines 1-4) as the item is transported by the sorting apparatus and detecting indicia (Paragraph 0140 lines 3-4), other than the expected label (Paragraph 0133 lines 3-5), from which item identifying information can be determined (Paragraph 0168 lines 6-11);
identifying the item based on the indicia (Paragraph 0140 lines 2-6); 
querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia (Paragraph 0184 line 4-Paragraph 0185 line 4); 
printing a label indicating a location where the item should be stocked in the retail facility (Paragraph 0185 lines 1-5); 
applying the label to the item (Paragraph 0187 lines 1-4); 
scanning the label applied to the item (Paragraph 0141 lines 3-5) and determining a location where the item should be stocked (Paragraph 0132 lines 4-10, Paragraph 0136 lines 1-8). 
Takizawa (US 2003/0106771) explains that this process makes it possible to smoothly and safely handle items which may contain an illegible label (Paragraph 0189 lines 1-9). Additionally Takizawa (US 2003/0106771) states that even if an item has no label, the item may still be easily managed (paragraph 0207 lines 2-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to includes scanning the item by the scanning device as the item is transported by the sorting apparatus and detecting indicia, other than the expected label, form which item identifying information can be determined; identifying the item based on the indicia; querying an inventory system identifying locations at a retail facility for stocking of the items at the retail facility to determine a location in the retail facility for the item identified based on the indicia as taught by Takizawa (US 2003/0106771) in order to easily, smoothly and safely identify and sort items which has been identified as missing an expected label. 
Regarding claim 16, Baldassari et al. (US 7118034) lacks teaching a non-transitory computer-readable medium wherein the scanning device detects indicia, other than the expected label. Therefore Baldassari et al. lacks teaching wherein the indicia comprise a machine readable identifier, wherein the machine readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, and a digital watermark. 
Takizawa (US 2003/0106771) teaches a non-transitory computer-readable medium for relabeling an unlabeled item in a retail facility (Paragraph 0008 line 1-Paragraph 0009 line 6) wherein the indicia (Paragraph 0140 lines 1-4) comprise a machine readable identifier (Paragraph 0140 lines 3-4), and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC) (Paragraph 0140 lines 3-4), a manufacturer's UPC (Paragraph 0168 lines 2-11), printed item information identified using text recognition, or a digital watermark. Takizawa (US 2003/0106771) explains that the machine readable identifier makes it possible to easily and efficiently identify items without depending on codes specifically provided for the management of inflow items (Paragraph 0168 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include indicia which comprises a machine readable identifier, and the machine-readable identifier comprises at least one of a package Universal Item Code (UPC), a manufacturer's UPC, printed item information identified using text recognition, or a digital watermark as taught by Takizawa (US 2003/0106771) in order to easily and efficiently identify items which have been identified as missing an expected label. 
Regarding claim 18, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location at the retail facility where the item should be stocked is dynamically allocated (Col. 12 lines 37-48) for the item based on real time inventory requirements (Col. 16 lines 15-32). 
Regarding claim 19, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the label identifying the location where the item should be stocked includes at least one of an aisle identifier, a section identifier (Col. 13 lines 21-22), a shelf identifier (Col. 13 lines 23-24), and a number. 
Regarding claim 20, Baldassari et al. (US 7118034) teaches a non-transitory computer-readable medium wherein the location where the item should be stocked comprises a storage area (Col. 10 lines 51-57). 
Regarding claim 21, Baldassari et al. (US 7118034) lacks teaching wherein the indicia comprise a barcode affixed to the item. 
Takizawa (US 2003/0106771) teaches a system for labeling an item to facilitate sorting and transporting of the item (Paragraph 0008 line 1-Paragraph 0009 line 6), wherein the indicia (Paragraph 0140 lines 1-4) comprise a barcode affixed to the item (Paragraph 0150 lines 3-7). 
Takizawa (US 2003/0106771) explains that the indicia which comprises a barcode makes it possible to easily and efficiently identify items without depending on codes specifically provided for the management of inflow items (Paragraph 0168 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include indicia which comprises a barcode affixed to the item as taught by Takizawa (US 2003/0106771) in order to easily and efficiently identify items which have been identified as missing an expected label. 
Regarding claim 22, Baldassari et al. (US 7118034) lacks teaching a system wherein the indicia do not comprise an RFID tag. 
Takizawa (US 2003/0106771) teaches a system for labeling an item to facilitate sorting and transporting of the item (Paragraph 0008 line 1-Paragraph 0009 line 6), wherein the indicia (Paragraph 0140 lines 1-4) do not comprise an RFID tag (Paragraph 0168 lines 2-11). Takizawa (US 2003/0106771) explains that indicia in the form of general purpose JAN or IFT codes, which do not comprise an RFID tag, makes it possible to easily and efficiently identify items without depending on codes specifically provided for the management of inflow items (Paragraph 0168 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baldassari et al. (US 7118034) to include indicia which do not comprise an RFID tag as taught by Takizawa (US 2003/0106771) in order to easily and efficiently identify items which have been identified as missing an expected label. 
Response to Arguments
Applicant’s arguments, filed September 22nd, 2022, with respect to the rejection(s) of amended claim(s) 1, 8 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takizawa (US 2003/0106771). 
Regarding the Applicant’s argument that Baldassari teaches away from the use of barcodes, the Examiner would like to clarify that Baldassari states that barcodes are well known in the package delivery industry for a method of identifying and tracking packages, but states that the barcode becomes unreadable if the code is obscured or if the package label bearing the code is damaged. Takizawa solves this issue by explaining that the process of detecting indicia, other than the expected label, makes it possible to smoothly and safely handle items which may contain an illegible label (Paragraph 0189 lines 1-9). Additionally Takizawa states that even if an item has no label, the item may still be easily managed (Paragraph 0207 lines 2-10), therefore it would have been obvious to a person having ordinary skill in the art to modify Baldassari to include detecting indicia in the form of a barcode as taught by Takizawa in order to overcome the recognized issue of codes on labels being potentially missing or damaged while still utilizing the well known means for identifying items.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653